DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 14-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 16 are each independent claims which are explicitly recited as being directed to the statutory product class. These claims now disclose “A connector installation tool comprising” (line 1 for each claim) inter alia “actuation of the ram driving the block into a connector positioned adjacent the stop surface, the block creating a wedge coupling between two conductors positioned within the connector” (lines 12-14, 8-10 and 10-12, respectively; emphasis added). Respectfully, a claim to a device or apparatus may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. In this instance the newly added claim language could have been worded to define the structures of the product/apparatus, but instead each claim specifically recites a method of using the product/apparatus along with the intended product itself. Accordingly, these claims (1, 9, 16) which disclose both an apparatus and the method steps of using the apparatus(es) are indefinite under 35 U.S.C. 112, second paragraph.
Note: Such claims may also be rejected under 35 U.S.C. 101  based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. The Examiner does not believe that the claim amendments rise to the level of impropriety to warrant a 101 rejection at this time, because while the amendments do recite method steps in a product claim, they appear to be an attempt to amend around a prior art rejection, rather than to define the crux of the inventive concept.
Claims 2-5, 7-8, 10-12, 14-15 and 18-20 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of one of claims 1, 9 or 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itrich (US 7,614,139 B2).
Regarding claim 1, as best understood, Itrich discloses a connector installation* tool (wedge connection tool: Title; Abstract) comprising: an elongated body (60, 70) including a first end (60), a second end (70), and an axis (central axis of 68) extending therebetween (fig. 12); a handle (62) having a switch (64) and positioned proximate the first end (toward right hand side, at 60), the switch moveable between a first position and a second position (the disclosed switch is a “trigger”, thus it naturally has two positions for actuation) (fig. 12; col. 3, lines 37-41); a battery (66) supported on the body (attached to 60/70 by way of handle 62) and configured to provide power to an actuator (hydraulic circuit) when the switch is in the first position (fig. 12; col. 3, lines 41-50); and a tool head (126) positioned proximate the second end (toward left hand side, at end of 68) of the body, the tool head including a c-shaped frame (132), a stop surface (128 or 150) positioned adjacent a distal end (136) of the frame, and a ram (124) positioned adjacent a proximal end (134) of the frame, the stop surface secured against movement (“secured to the tool head 26 using a thumb bolt 30) relative to the frame (figs. 1, 4 and 12; col. 2, lines 50-67; col. 3, lines 16-29), the ram being oriented opposite the stop surface and extendable toward the stop surface, the ram configured to be positioned adjacent a block** (wedge, 88), actuation of the ram driving the block into a connector (86) positioned adjacent the stop surface, the block creating a wedge coupling between two conductors (90, 92) positioned within the connector (figs. 8-11; cols. 3-4, lines 61-66 and 1-6).
*Note:  Regarding the preamble recitation of the intended use of the claimed tool, there is nothing in the claim that appears to differentiate the recited structures from any other hydraulic tool, and more specifically, Itrich discloses each and every structural feature disclosed in the independent claims. Respectfully, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Itrich is disclosed as being capable of performing the cited intended use of connector installation.
**Note: The instant specification broadly defines a “block” as a part of an electrical connector or a wedge. The “block”, “connector” and “two conductors” are not elements of the claimed apparatus. Moreover, the jaws of Itrich would clearly be capable of being positioned adjacent (i.e. next to or near) any physical structure, to include any conceivable “block”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Itrich, in view of Nehls (US 3,773,375).
Regarding claims 2 and 3, Itrich discloses all of the elements of the current invention as detailed above with respect to claim 1. Itrich, however, does not appear to discloses that the tool head is pivotable away from the axis about the second end, and that the tool head is pivotable through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide a related tool comprising: an elongated body (10, 11) including a first end (at 40/41), a second end (at 18), and an axis (fig. 4: axis runs vertically through center of pole, as shown) extending therebetween; a handle (40); and a tool head (12) positioned proximate the second end (figs. 1-2 and 4; col. 1-2, lines 59-67 and 1-31); wherein the tool head is pivotable away from the axis, and wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Itrich to incorporate a pivoting head and the preferred range for the angle of pivot from Nehls. It was well known to use pivoting connections such as that of Nehls because the in situ workpiece is rarely aligned perfectly at the preferred angle. As such, PHOSITA would have realized a pivoting connection could readily be employed in the invention of Itrich in a manner that it would achieve the claimed preferred pivot range. The capability for a long reach tool to pivot greater than 180° was well known at the time of filing and presents the obvious and predictable advantages of allowing for the working head to engage a workpiece at any angle, thus predictably decreasing work time and thus, associated costs. In this instance Nehls serves to demonstrate that the pivoting head was well known as a replaceable head option, and that it would have solved the common problem of poor workpiece alignment in a known and easily employed manner.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Itrich, in view of Barezzani et al. (US 8,276,430 B2).
Regarding claim 4, Itrich discloses all of the elements of the current invention as detailed above with respect to claim 1. Itrich further discloses a conduit (68) (fig. 12; col. 3, lines 42-54). Itrich, however, does not explicitly disclose a conduit for providing pressurized fluid to drive the tool head, the pressurized fluid configured to flow toward the tool head when the switch is in the first position.
Barezzani teaches that it is well known to provide the related connector installation tool (see claim 16, below), including a conduit (37, 39) for providing pressurized fluid to drive the tool head, the pressurized fluid configured to flow toward the tool head when the switch is in the first position (figs. 1-5, 13; cols. 7-8, lines 50-67 and 1-17).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Itrich to incorporate the pressurized fluid conduit of Barezzani. Itrich explicitly discloses that the device is hydraulically actuated, but is silent as to the location of a fluid conduit. That being so, PHOSITA would know that Itrich would have required the claimed conduit in order to function, and Barezzani simply serves to demonstrate that this was a well-known feature in the analogous hydraulic tools of the prior art. To combine this teaching feature with the apparatus of Itrich would have required only routine skill and would have been performed with reasonable expectation of success. 
Regarding claim 5, Itrich in view of Barezzani teaches the method of claim 4 as detailed above, and Barezzani further teaches that it is well known that the conduit extends along an outer surface of the elongated body at least partially between the first end of the tool body and the tool head (fig. 2: 37 “extends along an outer surface… at least partially”). Please refer to claim 4 regarding the rationale for combination of references.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itrich, in view of Klein (US 3,017,905).
Regarding claim 7, Itrich discloses all of the elements of the current invention as detailed above with regards to claim 1. Itrich, however, does not explicitly disclose that the tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end. 
Klein teaches that it is well known to provide a related tool comprising: an elongated body (11) including a first end (at 36), a second end (at 35), and an axis (figs. 1 and 2: axis runs along center of pole, as shown; indicated at 14 in fig. 2) extending therebetween; a handle (40); and a c-shaped tool head (13) positioned proximate the second end (figs. 1-2; cols. 1-2, lines 66-72 and 1-27); wherein the c-shaped tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end (fig. 1; col. 1, lines 69-71).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Itrich to incorporate the preferred length of the tool body being at least six feet from Klein. Both Itrich and Klein disclose related tools specifically intended to have an elongated body and c-shaped working head. It is well known that the tools cited are intended to be used with high voltage lines which are dangerous to the tool operator. The common and obvious solution to this problem is to provide a long handle or body to place the operator away from the likelihood of contact with electrical arcing. Klein discloses that this feature is old and well known, and that it has been routinely employed on connector installation tools (col. 1, lines 9-27). Accordingly, PHOSITA would have realized that the operator could readily be made safer by the known use of the 10 foot long tool body of Klein with the long tool body of Itrich, as was routine in the art at the time of filing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itrich in view of Chiasson et al. (US 2015/0283693 A1).
Regarding claim 8, Itrich discloses all of the elements of the current invention as detailed above with respect to claim 1. Itrich further discloses that a first projection (138) extends from the second end of the elongated body and a second projection (128) extends from the c-shaped tool head, further comprising a fastening member (30) releasably securing the first projection relative to the second projection (figs. 3, 4 and 12; cols. 2-3, lines 50-67 and 1-26). Itrich, however, does not explicitly disclose loosening of the fastening member permitting movement of the c-shaped tool head relative to the elongated body.
Chiasson teaches that it is well known to provide a related connector installation tool, comprising an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) (figs. 3-4; par. 0027); a handle (102) having a switch (152) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) configured to provide power to an actuator (128) (figs. 5-6; par. 0030); and a tool head having a c-shaped frame (110) positioned proximate the second end, the c-shaped tool head including a stop surface (120) and a ram (118), the ram being extendable toward the stop surface (figs. 3-4; par. 0027); and wherein a first projection (222 on 218) extends from the second end of the elongated body and a second projection (222 on 220) extends from the c-shaped tool head, further comprising a fastening member (224) releasably securing the first projection relative to the second projection, loosening of the fastening member permitting movement of the c-shaped tool head relative to the elongated body (figs. 4 and 10; pars. 0035-0036).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Itrich to incorporate the fastening member which can be loosened to permit movement of the c-shaped tool head relative to the elongated body of Chiasson. As discussed above with respect to claims 2 and 3, it was common and well known to use pivoting connections such as that of Chiasson because the in situ workpiece is rarely aligned perfectly at the preferred angle. As such, PHOSITA would have realized a pivoting connection could readily be employed in the invention of Itrich in a manner that it would achieve the claimed preferred pivot range. Further, it was well established that a pivoting connection without a fastener to retain the pivot angle would not have been employed, as the head would not be able to maintain its orientation. The obvious solution was a fastener to tighten and retain position and loosen for movement. Chiasson simply serves to demonstrate that this feature was well-known when using the old pivoting head design of the prior art, according to the above obvious advantages, including predictably decreasing work time and dangerous exposure to arcing.
Claims 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Itrich.
Regarding claim 9, Chiasson discloses a connector installation* tool (100: “multi-stage hydraulic tool”) comprising: an elongated body (“tool body having a first portion 104… an extension member 106, and a second portion 108”) having a first end (“first portion 104”), a second end (“second portion 108”), and an axis (fig. 3: along central line of tool body) extending therebetween (figs. 3-4; par. 0027); a handle (102) having a switch (152) and positioned proximate the first end, the switch moveable between a first position (pressed, to actuate button 154) and a second position (not pressed) (figs. 3 and 5-6; pars. 0027-0028 and 0030); a battery (112) supported on the body and configured to provide power to an actuator (128) when the switch is in the first position (i.e. when the switch is pressed and it depresses the first button 154) (figs. 5-6; par. 0030); and a tool head (110) including a stop surface (120) and a ram (118), the ram extendable toward the stop surface (figs. 3-4; par. 0027), the tool head supported (at “pivot” 116) for pivoting movement about the second end of the body (figs. 4 and 10; pars. 0035-0036). Chiasson, however, does not explicitly disclose the tool head including a stop surface and a ram, wherein the ram is extendible in a linear manner toward the stop surface, the ram configured to be positioned adjacent a block, actuation of the ram driving the block into a connector positioned adjacent the stop surface, thereby creating a wedge coupling between two conductors positioned within the connector.
*Note:  Please refer to “Note” regarding claim 1, above.
Itrich discloses the related connector installation tool (please refer to claim 1, above), with a tool head (126) including a stop surface (128 or 150) and a ram (124), the ram extendable in a linear manner toward the stop surface (figs. 1, 3, 4 and 12; cols. 2-3, lines 50-67 and 1-25).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Chiasson to incorporate a ram which can move in a linear manner from Itrich. Both prior art references disclose that the tools are intended for use with more than one type of connector or crimping operation. As such, the use of a ram which may be moveable in a linear manner would have been a routine and conventional consideration. Itrich thus simply serves to demonstrate that a linear drive head was well known, in order to predictably compress a desired connector in the method of using the apparatus.
Regarding claim 11, Chiasson in view of Itrich teaches the method of claim 9 as detailed above, and Chiasson further discloses a conduit (114) for providing pressurized fluid to drive the c-shaped tool head, the pressurized fluid configured to flow toward the c-shaped tool head when the switch is in the first position (figs. 3-4; pars. 0034 and 0037-0041).
Regarding claim 12, Chiasson in view of Itrich teaches the method of claim 11 as detailed above, and Chiasson further discloses that the conduit extends along an outer surface of the tool body at least partially between the first end of the tool body and the tool head (figs. 3-4; pars. 0024-0025, 0027, 0034 and 0037-0041).
Regarding claim 15, Chiasson in view of Itrich teaches the method of claim 9 as detailed above, and Chiasson further discloses that the second end of the body includes a first projection (222 on 218) and the tool head includes a second projection (222 on 220) adjacent the first projection , the9Attorney Docket No. 208273-9201-USO2 connector installation tool further comprising a fastener (224) coupling the first projection and the second projection, the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body (figs. 4 and 10; pars. 0035-0036).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Itrich, further in view of Nehls.
Regarding claim 10, Chiasson in view of Itrich teaches all of the elements of the current invention as detailed above with regards to claim 9. Chiasson further discloses that the tool head may pivot through a range about the second end (figs. 3-4; pars. 0035-0036). The modified Chiasson, however, does not teach that the tool head may pivot through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide the related tool (as detailed above with respect to claims 2 and 3); wherein the tool head is pivotable away from the axis, and wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
Please refer to the prior art rejection of claims 2-3, above, regarding the rationale for combination of references.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiasson in view of Itrich, further in view of Klein.
Regarding claim 14, Chiasson in view of Itrich teaches all of the elements of the current invention as detailed above with regards to claim 9. The modified Chiasson, however, does not apparently teach that the tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end. 
Klein teaches that it is well known to provide the related tool (as detailed above with respect to claim 7); wherein the c-shaped tool head is positioned at least six feet away from the first end while the c-shaped tool head is coupled to the second end (fig. 1; col. 1, lines 69-71).
Please refer to the prior art rejection of claim 7, above, regarding the rationale for combination of references.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barezzani, in view of Itrich.

    PNG
    media_image1.png
    475
    802
    media_image1.png
    Greyscale
Regarding claim 16, Barezzani discloses a connector installation* tool (1) (fig. 1; col. 1, lines 1-15) comprising, a body (2) having a first end (proximal to 2 and 3 in fig. 1) and a second end (proximal to 13 and 14 in fig. 1) (figs. 1-5; cols. 4-5, lines 65-67 and 1-3); a conduit (39) extending between the first end and the second end (fig. 2; cols. 7-8, lines 50-67 and 1-17); a handle (3) having a switch (7) and positioned proximate the first end, the switch moveable between a first position (the disclosed switch is a “push-button”, thus it naturally has two positions for actuation) and a second position (figs. 1-5 and 18A-18C; annotated fig. 13, below; col. 5, lines 2-7; col. 8, lines 40-67); a battery (5) supported on the body and in electrical communication with the switch, a pressurized fluid (“pressure liquid”) configured to flow through the conduit when the switch is in the first position (figs. 1-5; annotated fig. 13, below; cols. 4-5, lines 65-67 and 1-16; cols. 7-8, lines 50-67 and 1-17); a tool head (13, 14) positioned proximate the second end, the tool head including a stop surface (crimping faces of 13) and a ram (14), the ram being extendable in a linear manner (along “X” axis) to exert a force in a direction toward the stop surface (figs. 3-4; par. 0027), the ram configured to be positioned adjacent a block**(connector) (col. 1, lines 6-10, 16-28 and 47-55). Barezzani, however, does not explicitly recite that the ram is configured to be positioned adjacent a [wedge] block, or the method of using the claimed apparatus wherein actuation of the ram driving the block into a connector positioned adjacent the stop surface, the block creating a wedge coupling between two conductors positioned within the connector.
*Note:  Please refer to both “Note”(s) regarding claim 1, above.
Itrich teaches that it is well known to provide a related connector installation* tool (wedge connection tool: Title; Abstract) comprising: an elongated body (60, 68) including a first end (60) and a second end (70); a conduit (68) extending between the first end and the second end (fig. 12; col. 3, lines 37-41); a handle (62) having a switch (64) and positioned proximate the first end (at the right hand side), the switch moveable between a first position (the disclosed switch is a “trigger”, thus it naturally has two positions for actuation) and a second position; a battery (66) supported on the body (by way of handle, 62) and in electrical communication with the switch, (fig. 12; col. 3, lines 41-50); a tool head (126) positioned proximate the second end (at the left hand side), the tool head including a stop surface (128) and a ram (124), the ram being extendable in a linear manner to exert a force in a direction toward the stop surface (figs. 1, 4 and 12; col. 2, lines 50-67; col. 3, lines 16-29), the ram configured to be positioned adjacent a block** (wedge, 88), actuation of the ram driving the block into a connector (86) positioned adjacent the stop surface, thereby creating a wedge coupling between two conductors (90, 92) positioned within the connector (figs. 8-11; cols. 3-4, lines 61-66 and 1-6).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Barezzani to incorporate the intended method of use of the apparatus as described in Itrich. Barezzani discloses that the intended use of the disclosed tool is for compression of electrical connections with wires. Accordingly, and give the fact that the structures of Barezzani have been shown to be identical to those structures actually claimed, it would have been a routine matter to use the tool of Barezzani in the manner described in Itrich, to simply perform a basic compression step upon well-known connector components, and with a reasonable expectation of success without any need for experimentation. 
Regarding claim 20, Barezzani in view of Itrich teaches the connector installation tool as detailed above with respect to claim 16. Barezzani further discloses that the tool head includes a C-shaped frame (figs. 2-3). Additionally, Itrich also teaches that the tool head includes a C-shaped frame (126) (fig. 12). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani, in view of Itrich, further in view of Chiasson.
Regarding claim 18, Barezzani in view of Itrich teaches all of the elements of the current invention as detailed above with respect to claim 16. Barezzani further discloses that the body is an elongated body and an axis (“X” axis) extends between the first end and the second end wherein the second end of the body includes a first projection (concave mating surfaces of 14) and the tool head includes a second projection (teeth of clamping surface of 13) adjacent the first projection, the connector installation tool further comprising a fastener (12) coupling the first projection and the second projection (Abstract; figs. 1-3; col. 5, lines 11-36). The modified Barezzani, however, does not teach the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body.
Chiasson teaches that it is well known to provide the related connector installation tool (as detailed above with regards to claim 8), wherein the second end of the body includes a first projection (222 on 218) and the tool head includes a second projection (222 on 220) adjacent the first projection, the connector installation tool further comprising a fastener (224) coupling the first projection and the second projection, the fastener being adjustable between a loose position in which the tool head is permitted to pivot relative to the second end of the body and a tightened position in which the tool head is secured against movement relative to the second end of the body (figs. 4 and 10; pars. 0035-0036).
Please refer to the prior art rejection of claim 8, above, regarding the rationale for combination of references.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barezzani, in view of Itrich, further in view of Nehls.
Regarding claim 19, Barezzani in view of Itrich teaches all of the elements of the current invention as detailed above with respect to claim 16. The modified Barezzani, however, does not appear to discloses that the c-shaped tool head is pivotable through a range of at least 180 degrees about the second end.
Nehls teaches that it is well known to provide the related tool (as detailed above with regards to claims 2-3), wherein the tool head may pivot through a range of at least 180 degrees (“an arc exceeding 270°”) about the second end (figs. 1, 2 and 4; col. 2, lines 32-63; col. 3, lines 43-64).
Please refer to the prior art rejection of claims 2-3, above, regarding the rationale for combination of references.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In each instance of the amended claim language being added to the independent claims (1, 9 and 16), the Applicant has argued the applicability of the previous rejection. Itrich is now relied upon to disclose and teach those argued new limitations, thus the arguments are moot. Moreover, and as noted in the 112(b) rejection above, the Applicant is encouraged to amend the claims to recite the inventive concept of the apparatus by defining its functionality and/or structures, without relying upon disclosing a method of using the apparatus to define it in the claims.
Accordingly, all of the currently presented claim limitations have been shown to be anticipated or taught by the prior art, and all arguments on the merits have been answered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Johnson et al. (US 2007/0240301 A1) is nearly identical to the disclosed apparatus of Itrich, and appears applicable to the claimed invention in the same manner (figs. 1 and 3). Lefavour (US 2003/0188566 A1) also discloses a closely related apparatus, including the elongated body (4) of the independent and dependent claims (fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729